Title: To James Madison from John Swanwick, 26 July 1795
From: Swanwick, John
To: Madison, James


Dear sir—Philada. July 26. 1795.
I duly Received your favour of the 30 June last the House is secured for you at £200 per Annum as Originally Stated to you from the 1 August—more could now be obtained for it if you do not encline to keep it. I shall let Mr. Pancoast know to put in the Wood in the Cellar as I think he told me he had Mrs. Madisons Instructions to that Effect.
My Compts. to the Ladies of your Family. I hope they & you continue to enjoy perfect health being always truly, Your most hble servt
J Swanwick
Our General Town Meeting have exploded the Treaty & sent by express their Memorial to the President against it—as you will see by the Pub-lick Prints—JS
